DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ming Jiang on 01/05/2022.

The application has been amended as follows: 
Amend the claims as follows:
Regarding claim 1:
Line 12: change “…one of the plurality of signs…” to “…one of a plurality of signs…”.
Line 20-21: change “…to the control module…” to “…to a control module…”.
Line 29: change “the dial, wherein as the user turns the dial, the plurality of symbols…” to “a dial, wherein as the user turns the dial, a plurality of symbols…”.
Line 40: change “…though the plurality of user-defined colored patterns…” to “…though a plurality of user-defined colored patterns…”.
Line 47: change “…a list of the plurality of user-defined distinctive colors…” to “…a list of a plurality of user-defined distinctive colors…”.
Line 57: change “a control module…” to “the control module…”.

Regarding claim 4:
Line 3: change “a plurality of signs…” to “the plurality of signs…”.
Line 5: change “a plurality of symbols shown on a dial…” to “the plurality of symbols shown on the dial…”.
Line 7: change “a plurality of user-defined color patterns …” to “the plurality of user-defined color patterns …”.
Line 10: change “a plurality of user-defined distinctive colors …” to “the plurality of user-defined distinctive colors …”.

Regarding claim 11:
Line 13: change “…one of the plurality of signs…” to “…one of a plurality of signs…”.
Line 21-22: change “…to the control module…” to “…to a control module…”.
Line 30: change “the dial, wherein as the user turns the dial, the plurality of symbols…” to “a dial, wherein as the user turns the dial, a plurality of symbols…”.
Line 41: change “…though the plurality of user-defined colored patterns…” to “…though a plurality of user-defined colored patterns…”.
Line 47-48: change “…a list of the plurality of user-defined distinctive colors…” to “…a list of a plurality of user-defined distinctive colors…”.

Regarding claim 12:
Line 13: change “a control module…” to “the control module…”.

Regarding claim 15:
Line 3: change “a plurality of signs…” to “the plurality of signs…”.
Line 5: change “a plurality of symbols shown on a dial…” to “the plurality of symbols shown on the dial…”.
Line 7: change “a plurality of user-defined color patterns …” to “the plurality of user-defined color patterns …”.
Line 10: change “a plurality of user-defined distinctive colors …” to “the plurality of user-defined distinctive colors …”.

Allowable Subject Matter
Claims 1-7, 9-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623